Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Madrid, 26 de marzo de 2007 COMISIÓN NACIONAL DEL MERCADO DE VALORES Dirección de Mercados Primarios Paseo de la Castellana, 19 28046 Madrid Fax nº : 91 585 1662 Muy señores nuestros: Dear Sirs, En cumplimiento de lo dispuesto en el Artículo 82 de la In compliance with article 82 of Act 24/1988, of July Ley 24/1988, de 28 de julio, de Mercado de Valores, 28th, on the Securities Market, ACCIONA, S.A. ACCIONA, S.A. comunica el siguiente hereby reports the following HECHO RELEVANTE RELEVANT INFORMATION Acciona y Enel han concluido las conversaciones Acciona and Enel have concluded the conversations que venían manteniendo, y de las que se informó they were holding, as reported by Relevant mediante Hecho Relevante del pasado día 23 de marzo. Information ( Hecho Relevante ) filed on March 23. Como consecuencia de ello, en el día de hoy Acciona As a result, on the date hereof, Acciona and Enel have y Enel han alcanzado y suscrito un acuerdo para reached and executed an agreement to implement a desarrollar un proyecto de gestión compartida de joint management project for Endesa under the Endesa bajo el liderazgo de Acciona en los términos leadership of Acciona, pursuant to the terms que se resumen a continuación. and conditions summarized below. 1. Objeto 1. Purpose El Acuerdo tiene por objeto el desarrollo de un The purpose of the Agreement is the development proyecto de gestión compartida de Endesa para el of a joint management project for Endesa, subject caso en que E.ON no adquiera más del to the condition that E.ON does not acquire more than 50% of the share 50% del capital social de la compañía, basado en los capital of the company, based on the following shared siguientes principios comunes: principles: - to retain Endesas management and effective - conservar la sede de dirección y el centro de decision-making power in Spain; decisión efectiva de Endesa en España; - to guarantee, as a top priority, power supply - asegurar, como objetivo prioritario, el and investment levels in the distribution and suministro de energía y las inversiones en la transportation network; red de transporte y distribución; - to increase investments in the Spanish power - incrementar las inversiones en el sector sector, thereby benefiting ancillary industries energético español, con el consiguiente and improving employment levels, particularly impacto positivo para la industria auxiliar y in the domestic mining sector; el empleo, y de forma muy especial para la minería nacional; - to maintain Endesas R&D capabilities backed with Enels explicit support; - mantener la capacidad de investigación y desarrollo de Endesa con el apoyo explícito de Enel; - trust in the experience, technological ability and efficiency of Endesas personnel, not foreseeing the parties any relevant changes in the current - confiar en la experiencia, capacidad tecnológica personnel; y eficacia del personal de Endesa, no previendo la realización de cambios de relevancia en la plantilla actual; - to maintain Endesas current dividend policy. - continuar con la actual política de dividendos de Endesa. 2. Condición suspensiva 2. Condition precedent La gestión compartida de Endesa por parte de Enel y Accionas and Enels joint management of Endesa is Acciona es incompatible con la adquisición por E.ON incompatible with the acquisition by E.ON of more de más del 50% del capital de Endesa. Por ello, con than 50% of the share capital of Endesa. This is why, carácter general, el Acuerdo está sujeto a la condición as a general rule, the Agreement is subject to a suspensiva de que E.ON no adquiera en su OPA más condition precedent that E.ON not acquire through del 50% del capital social de Endesa. its offer more than 50% of the share capital of Endesa. Las partes, para no frustrar la eficacia del Acuerdo, han The parties, necessarily so as not to frustrate the declarado expresamente su voluntad de no disponer effectiveness of the Agreement, have expressly sus acciones de Endesa salvo en los casos en que el declared their intention not to dispose of their shares Acuerdo lo permite. in Endesa except as otherwise permitted under the Agreement. 2 3. Gestión común de Endesa 3. Joint management of Endesa Acciona y Enel desarrollarán un plan de negocio para Acciona and Enel shall prepare a business plan for Endesa basado en los principios de gestión expresados Endesa based on the management principles laid por las partes en el Acuerdo, la generación de sinergias down by the parties in the Agreement, the y la aportación de la experiencia de Acciona y generation of synergies and the contribution of the Enel en el área energética. experience of Acciona and Enel in the power sector. Para ello, Acciona y Enel aportarán progresivamente a To this end, Acciona and Enel shall progressively una sociedad holding las acciones de Endesa que ya contribute to a holding company their current shares poseen y las que pudieran adquirir en la OPA que in Endesa and any shares in Endesa acquired in any formularán como consecuencia de la celebración del tender offer that the parties will launch as a Acuerdo hasta un porcentaje máximo que represente la consequence of the execution of the Agreement, up to mayoría del capital social (50,02%) de Endesa. Cada parte a maximum percentage that amounts to a majority of aportará la misma cantidad de acciones de Endesa. El the share capital of Endesa (50.02%). Each party shall resto de las acciones que Acciona o Enel puedan adquirir contribute an equal number of Endesa shares. Any deberán ser votadas en igual sentido que la sociedad remaining shares in Endesa acquired by Acciona or holding. Enel shall be voted as voted by the holding company. Acciona será titular de aproximadamente el 50,01% del Acciona shall hold approximately 50.01% of the share capital de la sociedad holding y Enel del capital social capital of the holding company and Enel will hold the restante. Acciona y Enel tendrán derecho de rest of the share capital. Acciona and Enel shall enjoy representación paritaria en el Consejo de la sociedad equal representation in the Boards of Directors of the holding y en el de Endesa . Se prevé que los Presidentes holding company and of Endesa. The chairmans of de ambos Consejos gocen de voto dirimente y sean each such Board shall have a casting vote, and shall designados por Acciona. El presidente de Endesa será be nominated by Acciona. The chairman of Endesa ejecutivo y, mancomunadamente con el Consejero shall have executive authority and, acting jointly Delegado que designará Enel, ejercerá por delegación ( mancomunadamente ) with the Managing Director las facultades del Consejo. nominated by Enel, shall exercise all authority of the board by delegation. El Acuerdo prevé adicionalmente un catálogo de materias The Agreement also establishes various matters that reservadas que deben decidirse por consenso de las must be agreed by Acciona and Enel at the corporate partes en los órganos de la sociedad holding y de bodies of Endesa and the holding company. Any Endesa . Los desacuerdos entre las partes sobre estas discrepancies between Acciona and Enel on these materias se resolverán mediante los procedimientos specific matters shall be resolved through customary habituales para superar situaciones de bloqueo. Las mechanisms to overcome corporate deadlocks. Any discrepancias irreconciliables existentes después del irreconcilable discrepancies persisting after the third tercer año de vigencia del Acuerdo podrán resolverse anniversary of the Agreement may be resolved by también mediante la división de los activos de Endesa o, dividing the assets of Endesa or, alternatively, alternativamente, through the exercise of a put option granted by Enel to Acciona in 3 mediante el ejercicio por parte de Acciona de una opción respect of any shares held by Acciona in Endesa and de venta de sus acciones en Endesa y en la sociedad in the holding company. holding. 4. Creación de un líder mundial en 4. Creation of a world-wide energías renovables leader in renewable energies Para el caso en que las partes obtengan control efectivo The Agreement provides that, in the event the parties sobre Endesa, el Acuerdo establece que las partes acquire effective control over Endesa, the parties will crearán un líder mundial en energías renovables create a world-wide leader in renewable energies mediante la combinación de los activos de energía through the combination of the renewable energy renovable de Acciona (esto es, Acciona Energía) y assets of Acciona (that is, Acciona Energia) and Endesa. Endesa. La combinación se realizará mediante la aportación de The combination shall take place by contributing the los activos relevantes a una sociedad en la que Acciona relevant assets to a company jointly held by Acciona tendrá, al menos, el 51% del capital social, y Endesa (holding at least 51% of the share capital) and Endesa el capital social restante. (holding the rest of the share capital). La nueva sociedad será gestionada por Acciona, quien This new company shall be managed by Acciona, aportará su experiencia, dinamismo y liderazgo en el which shall accordingly contribute its experience, área de energías renovables. dynamism and leadership in the field of renewable energies. 5. Integración de Viesgo en Endesa 5. Integration of Viesgo into Endesa Acciona y Enel prevén integrar Viesgo en Endesa Acciona and Enel plan to integrate Viesgo into Endesa , siempre que adquieran control efectivo de Endesa. provided that they acquire effective control over Endesa. La integración de Viesgo está sujeta a las autorizaciones The integration of Viesgo is subject to the relevant administrativas pertinentes, a la luz de las cuales se administrative authorizations and also subject to review podría reconsiderar esta operación si se impusiera la in the event that any undertaking to disposeof any obligación de enajenar activos de Endesa. assets in Endesa is imposed by relevant authorities. 6. La Oferta Pública de Adquisición de 6. The tender offer Acciones Mediante el Acuerdo, Acciona y Enel se proponen Pursuant to the Agreement Acciona and Enel intend to llevar a cabo en el futuro, si E.ON no alcanza más del implement a joint and long-lasting management project 50% del capital de Endesa, un proyecto de gestión for Endesa for the event that E.ON does not obtain común y duradera para Endesa. Para hacer efectivo ese more than 50% of the share capital of the company. To proyecto las partes han adquirido el compromiso de implement such a project the parties have undertake to formular una oferta pública de adquisición de acciones launch a tender offer for 100% of the share capital of (OPA), permitiendo así que los accionistas que lo Endesa, thus providing shareholders with an deseen tengan la posibilidad opportunity to divest 4 de desinvertir. their shares in Endesa. La OPA será presentada tan pronto como sea legalmente The offer shall be launched as soon as legally possible. posible. La OPA que formularán ambas partes de The offer, to be launched by Acciona and Enel acting manera conjunta y mancomunada estará dirigida a todos jointly, shall be addressed to all shareholders of Endesa los accionistas de Endesa diferentes de Acciona y Enel. other than Acciona and Enel. Acciona shall acquire a De las acciones que hayan aceptado la OPA, Acciona stake of 3.974% of the share capital of Endesa, while adquirirá un paquete equivalente al 3,974% del capital Enel shall acquire any other shares tendered. de Endesa. El resto de las acciones serán adquiridas por Enel. El precio de la OPA se determinará en el momento de The tender offer price shall be determined at the time formulación de la misma aunque no será inferior a  41 the tender offer is launched. The price shall not be por acción, más los intereses que se devenguen sobre lower than  41 per share, plus the interest accruedon dicho importe hasta la fecha de la formulación de la such amount until the day the tender offer price is paid OPA a un tipo equivalente a EURIBOR a tres meses, at an interest rate of EURIBO (three months), minus any menos los dividendos por acción distribuidos. dividends per share distributed. La OPA estará sujeta al cumplimiento o renuncia de las The offer would be subject to the satisfaction or waiver siguientes condiciones (1) que la OPA sea aceptada of the following conditions, namely (1) that the offer is por un porcentaje del capital social de Endesa que, accepted by a percentage of the share capital ofEndesa sumado al que esté en poder de Acciona y Enel, supere which, added to the percentage held by Acciona and el 50%; (2) a la modificación de algunas estipulaciones Enel, exceeds 50%; (2) that certain provisions in the de los Estatutos de Endesa; y (3) a la obtención de las By-laws of Endesa are amended; and (3) that all relevant preceptivas autorizaciones. authorizations are obtained. Hasta la liquidación de la OPA Acciona y Enel Acciona and Enel shall, up to the time when the offer is ejercitarán libremente el derecho de voto de sus settled, be free to determine in their sole discretion the acciones en Endesa. exercise of their voting rights in Endesa. Tras la liquidación de la OPA, Acciona y Enel aportarán Following settlement of the tender offer, Acciona and a la sociedad holding un 10,02% del capital social de Enel shall contribute 10.02% of the share capital of Endesa. El resto de las acciones de Endesa titularidad Endesa to the holding company. Any remaining shares de Acciona o Enel hasta alcanzar un máximo de 50,02% in Endesa held by Acciona or Enel, up to a maximum of (es decir, un 20% cada uno) serán aportadas no más 50.02% (namely 20% each) shall be contributed no later tarde del primer semestre de 2010. Cada parte aportará than the end of the first semester of 2010. Each party la misma cantidad de accionesde Endesa. shall contribute an equal number of Endesa shares. 7. Plazo 7. Term El Acuerdo prevé un plazo de duración de 10 The Agreement shall be in force for a ten-year 5 años a partir de su firma, con prórrogas automáticas period after execution thereof, with automatic extensions por cinco años. for five years. Atentamente/Yours sincerely, ACCIONA, S.A. P.p. /s/ Jorge Vega-Penichet Jorge Vega-Penichet Secretario del Consejo/Company Secretary 6
